FUNDERBURK, Justice
(dissenting).
The same question as the subject of a difference of opinion, is in this case, as in the City of Coleman, Texas, v. Elder Smith et al., 168 S.W.2d 936, the opinions in which are handed down the same day as the opinions in this case.. For the writer’s views on the question of whether under operation of the principles of accord and satisfaction and res judicata, the preliminary judgment in that case had the effect of discharging the City from liability, reference is here made to the minority opinion in that case.
There is one difference. In the other case the pleadings fully presented such issues. In the instant case the adjudicated satisfaction was not pleaded. If I understand the record, there was an attempt to plead it by way of trial amendment which was not permitted,- and if there was any error in that respect, it piust be regarded as waived, as the point is not presented for review in this appeal.
If the judgment relied upon as showing a satisfaction of the City’s liability herein had been. rendered in a different suit, it is probably true that the contentions of appellant, even if meritorious, could not be sustained because of the absence of essential pleading; but it seems to me it would be sacrificing substance to form to 'so hold since the court was required to take judicial notice of the preliminary judgment and all proceedings in the same case. If the effect of that judgment, as a matter of law, was to exempt the City from any further claim of liability, it seems to me it would be hairsplitting to say the court was without authority, or under no duty, to render the proper judgment based upon such facts. For the reason just stated and- those relating to the main question as discussed in the case above referred to, it follows, of course, that in my opinion, the judgment should be reversed and judgment rendered that plaintiffs herein take nothing.